Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-22 are pending. Claims 1, 21 and 22 are independent. Claims 2-20 are dependent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potti et al. (US 20070156919) hereinafter Potti in view of Zhou (US 20170111443) hereinafter Zhou.
Regarding claim 1, Potti teaches a method, comprising: analyzing, at a load balancing node (i.e. the computer system 500 is a proxy device such as a load balancer, [0435]) of a cloud service (i.e. cloud, [0233]), a data packet (i.e. receiving packets in the network element (load balancer), and packets are subjected to deep packet inspection in which values of the IP header, TCP header and application-layer payload are examined, [0345]) associated with a data request (i.e. a request contained with the data packets, [0113]), wherein the cloud service comprises a plurality of computing nodes (i.e. Network element selects, from among server applications 112A-N and server applications 114A-N, respectively, particular server applications 
Potti does not explicitly disclose wherein the computing node selects a workload from one or more workloads hosted by the computing node to handle the data request 
However, Zhou teaches wherein the computing node selects a workload from one or more workloads hosted by the computing node to handle the data request (i.e. selects a virtual machine according to the load information of the multiple virtual machines, and sends the access request packet to the selected virtual machine according to identifier information of the selected virtual machine, [0069], those virtual machines are hosted by the computing node, fig. 1).
Based on Potti in view of Zhou it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Zhou to the system of Potti in order to improve network resource balancing efficiency, (Zhou [0006]).

Regarding claim 2, Potti teaches receiving the data packet associated with the data request (i.e. receiving packets in the network element (load balancer), [0345]).

Regarding claim 3, Potti teaches wherein the load balancing node uses a Berkeley Packet Filter to analyze the data packet associated with the data request (i.e. the Berkeley Packet Filter (BPF), [0365]).

Regarding claim 4, Potti teaches wherein the data packet associated with the data request includes a destination internet protocol address and/or a destination port (i.e. 

Regarding claim 5, Potti teaches wherein analyzing the data packet associated with the data request comprises performing a lookup on the destination internet protocol address and/or the destination port (i.e. based on one or more information items indicated in the headers of the data packets, an application layer protocol that was used to transmit a message contained in the payload portions of the data packets (hereinafter "the message") is determined. The information items may include, for example, a source IP address in an IP header, a destination IP address in an IP header, a TCP source port in a TCP header, and a TCP destination port in a TCP header, [0202]).

Regarding claim 6, Potti does not explicitly disclose wherein analyzing the data packet associated with the data request further comprises determining a value indicative of an identifier associated with a workload and a number of workloads having the identifier.
However, Zhou teaches wherein analyzing the data packet associated with the data request further comprises determining a value indicative of an identifier associated with a workload and a number of workloads having the identifier (i.e. after an access request packet is received, a processing module configured to determine, according to the identifier information that is of the domain including the multiple virtual machines and that is carried in the access request packet, [0007]). Therefore, the limitations of claim 6 are rejected in the analysis of claims 5 above, and the claim is rejected on that basis.

Regarding claim 7, Potti does not explicitly disclose wherein analyzing the data packet associated with the data request further comprises selecting one of the workloads having the identifier.


Regarding claim 8, Potti teaches wherein an internet protocol address associated with a computing node hosting the selected workload is stored in a network address translation map associated with a plurality of workloads (i.e. network element 104, and more specifically AONS blade 604, may store mapping information that maps FTP (an application layer protocol) to a first combination of IP addresses and/or TCP ports, and that maps HTTP (another application layer protocol) to a second combination of IP addresses and/or TCP ports, [0202]).

Regarding claim 9, Potti does not explicitly disclose wherein analyzing the data packet associated with the data request further comprises determining that the selected workload is located on the computing node that is different than the load balancing node.
However, Zhou teaches wherein analyzing the data packet associated with the data request further comprises determining that the selected workload is located on the computing node that is different than the load balancing node (i.e. FIG. 1, the computing node is used to run the virtual machine. The network control node is used to provide a network service for the cloud computing platform. As shown in FIG. 1, a balancing module is located in the network control node, and is mainly used to implement a load balancing function between virtual machines, [0045]). Therefore, the limitations of claim 9 are rejected in the analysis of claims 7 above, and the claim is rejected on that basis.



Regarding claim 11, Potti teaches wherein analyzing the data packet associated with the data request further comprises storing connection track information (i.e. tracking for end-to-end SLA conformance involves extracting the relevant information from the captured traffic to track network latency, application latency, and other values. Determining application latency comprises, in one embodiment, processing application messages to build one or more correlation parameters to map requests to responses, [0328]).

Regarding claim 12, Potti teaches wherein analyzing the data packet associated with the data request further comprises encapsulating the data packet with an additional header (i.e. On receiving this message, AEP CP 704 assigns an AONS message id to the message, encapsulates the message with an AONP header, [0237]).

Regarding claim 13, Potti teaches wherein the encapsulated data packet includes a value that indicates the computing node needs to perform load balancing (i.e. message encapsulation in an AONP header and routing--next hop AONS node or destination, [0239]).

Regarding claim 14, Potti does not explicitly disclose wherein a destination layer 2 MAC address is set to a MAC address associated with the computing node hosting the selected workload and the data packet is provided to the computing node hosting the selected workload, 
However, Zhou teaches wherein a destination layer 2 MAC address is set to a MAC address associated with the computing node hosting the selected workload (i.e. the MAC address of the domain including the multiple virtual machines, [0089]) and the data packet is provided to the computing node hosting the selected workload, wherein the computing node hosting the selected workload performs load balancing on the data packet (i.e. sends the access request packet to the selected virtual machine according to identifier information of the selected virtual machine, [0069]). Therefore, the limitations of claim 14 are rejected in the analysis of claims 10 above, and the claim is rejected on that basis.

Regarding claim 15, Potti teaches wherein the data packet provided to the computing node is encapsulated, wherein the computing node decapsulates the encapsulated data packet (i.e. At circumscribed numeral 13, AEP CP 1106 receives the AONP message and removes the AONP header from the message, thus decapsulating the message, [0292]).

Regarding claim 18, Potti teaches wherein the load balancing node decapsulates the encapsulated response packet and provides the decapsulated packet to an endpoint that generated the data request (i.e. sends the AONP message to AEP CP 1206, which decapsulates the message from the AONP message and sends the message to sending application 1202. According to a third route, receiving application 1204 sends the message toward sending application 1202, but AEP SP 1208 intercepts the message and sends the message to sending application 1202, [0294]).

Regarding claim 21, the limitations of claim 21 are similar to the limitations of claim 1. Potti further teaches a system, comprising: a processor (i.e. computer system includes 

Regarding claim 22, the limitations of claim 22 are similar to the limitations of claim 1. Potti Holliday further teaches a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions (i.e. computer readable media may be involved in carrying one or more sequences of one or more instructions to processor 504 for execution, [0442]). Therefore, the limitations of claim 22 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis.

Claims 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potti et al. (US 20070156919) hereinafter Potti in view of Zhou (US 20170111443) hereinafter Zhou and further in view of Feng et al. (CN 111193773 A) hereinafter Feng.
Regarding claim 16, Potti in view of Zhou teach the limitations of claim 1 and 15 above.       
Potti in view of Zhou do not explicitly disclose wherein the computing node performs destination network address translation on the data packet and provides the data packet to the selected workload.
However, Feng teaches wherein the computing node performs destination network address translation on the data packet and provides the data packet to the selected workload (i.e. perform destination address translation on the request message. The message is sent to the target RS page 7, lines 5-8)
Based on Potti in view of Zhou and further in view of Feng it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Feng to the system of Holliday and Zhou in order to facilitate safer and easier packet transmission).


Potti does not explicitly disclose wherein source network address translation is applied to the response packet.
However, Feng teaches wherein source network address translation is applied to the response packet (i.e. performs source address translation on the second response message to modify the source address of the second response message to the address of the load balancing device, page 18, lines 6-8). Therefore, the limitations of claim 17 are rejected in the analysis of claims 16 above, and the claim is rejected on that basis.

Regarding claim 19, the limitations of claim 19 are similar to the limitations of claim 17. Therefore, the limitations of claim 19 are rejected in the analysis of claims 17 above, and the claim is rejected on that basis.

Regarding claim 20, Potti in view of Zhou do not explicitly disclose wherein the response packet is provided from the computing node hosting the selecting workload to an endpoint that generated the data request.
 However, Feng teaches wherein the response packet is provided from the computing node hosting the selecting workload to an endpoint that generated the data request (i.e. the target real server 30 sends the first response message to the load balancing device and page 18, lines 1-12). Therefore, the limitations of claim 19 are rejected in the analysis of claims 16 above, and the claim is rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PARK (US 20180063233 A1), a method to load balance via a load balancing node in a virtual network environment.
Pfister et al. (US 20180219783 A1), Systems, methods, and computer-readable media for load balancing using segment routing and application monitoring.
Mistry (US 20180368123 A1), multi-node networks, multiple versions of a server may be running (e.g., in a cloud or premise deployment), so that if one of the servers goes down, services may still be provided to client devices.
Holliday et al. (US 20130198409), the load balancer inspects packet headers for each received DNS request to determine which hostname was indicated in the DNS request.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
7/29/2021

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447